Exhibit 10.62

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of [●] 2015,
between Teva Pharmaceutical Industries Limited (the “Company”) and [●] (the
“Participant”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned thereto in the Company’s 2010 Long-Term Equity-Based
Incentive Plan (the “Plan”).

Pursuant to Sections 5 and 7 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options and
Performance Share Units (“PSUs”) (Options and PSUs are collectively and
individually referred to herein as “Awards”) set forth below, subject to the
terms and conditions contained herein and in the appendices attached hereto, as
well as the terms and conditions of the Plan, which are incorporated herein in
their entirety.

 

Total Fair Value of Award:    $[●] Fair Value of each Option:    $[●] Fair Value
of each PSU:    $[●] Options Granted:    [●], which represents approximately
fifty percent (50%) of the Total Fair Value of Award divided by the Fair Value
of each Option, calculated as follows: The difference between (i) the Total Fair
Value of Award and (ii) the product of (a) the Fair Value of each PSU and
(b) the Target Number of PSUs Granted is divided by the Fair Value of each
Option, and the result is rounded up to the nearest whole number. Target Number
of PSUs Granted:   

[●], which represents approximately fifty percent (50%) of the Total Fair Value
of Award divided by the Fair Value of each PSU, calculated as follows: Fifty
percent (50%) of the Total Fair Value of Award is divided by the Fair Value of
each PSU, and the result is rounded down to the nearest whole number.

 

The Target Number of PSUs Granted represents the number of PSUs that would be
earned, subject to vesting, if the Company were to achieve the target level of
the PSU Performance Goals during the PSU Performance Period. The number of PSUs
earned, if any, is subject to increase or decrease based on the Company’s actual
achievement of the PSU Performance Goals during the PSU Performance Period and
may range from zero to one hundred fifty percent (0% to 150%) of the Target
Number of PSUs Granted.

Grant Date:    [●], 2015



--------------------------------------------------------------------------------

Vesting of First Third ( 1⁄3) of Options Granted:    Second Anniversary of the
Grant Date. Vesting of Second Third ( 1⁄3) of Options Granted:    Third
Anniversary of the Grant Date. Vesting of the Balance of Options Granted:   
Fourth Anniversary of the Grant Date. Option Exercise Price:    $[●], the NYSE
closing price of Teva ADSs on the Grant Date. Option Expiration Date:    Tenth
Anniversary of the Grant Date. PSU Performance Period:    12:00 A.M. January 1,
2015 - 12:00 A.M. January 1, 2018. PSU Performance Goals:   

•  Operating Profit Performance Goal - Achievement of non-GAAP operating profit
target of $18 billion for the PSU Performance Period. For purposes hereof,
“non-GAAP operating profit” is defined as non-GAAP operating profit as reported
in the Company’s audited financial statements, subject to adjustment for
currency fluctuations.

 

•  Net Revenue Performance Goal - Achievement of non-GAAP net revenue target of
$62.3 billion for the PSU Performance Period. For purposes hereof, “non-GAAP net
revenue” is defined as net revenue as reported in the Company’s audited
financial statements, subject to adjustment for currency fluctuations.

 

such that the arithmetic mean of the percentage of achievement of the Operating
Profit Performance Goal and the percentage of achievement of the Net Revenue
Performance Goal shall equal the percentage of achievement of the PSU
Performance Goals.

 

2



--------------------------------------------------------------------------------

Earned PSUs:    The number of PSUs earned, if any, subject to vesting (“Earned
PSUs”), will be determined based on the achievement of the PSU Performance Goals
for the PSU Performance Period, in accordance with the following table:

 

   

Achievement Level

   Percentage
Achievement
of PSU
Performance
Goals     Applicable
Earning
Percentage    

Below Threshold

     <90 %      0 %   

Threshold

     90 %      0 %   

Target

     100 %      100 %   

Maximum

     120 %      150 %   

Above Maximum

     >120 %      150 % 

 

  

Linear interpolation shall be used to determine the Applicable Earning
Percentage between Achievement Levels. The number of Earned PSUs shall be
determined by multiplying the Target Number of PSUs Granted by the Applicable
Earning Percentage.

 

Any PSUs that do not become Earned PSUs based on performance during the PSUs
Performance Period shall not be eligible to vest pursuant to this Agreement and
shall immediately be forfeited to the Company for no consideration upon
expiration of the PSU Performance Period.

Vesting of Earned PSUs:    Third Anniversary of the Grant Date. Settlement of
Vested, Earned PSUs:    Upon vesting, Earned PSUs shall be settled by delivering
one Share for each Earned PSU that vested as soon as practicable following the
vesting date.

 

1. Options.

(A)    Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B)    No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

 

2. Performance Share Units.

(A)    Grant of PSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of PSUs as set forth in the table
above.

(B)    No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the PSUs are granted.

 

3



--------------------------------------------------------------------------------

(C)    Determination of the Earned PSUs. The Human Resources and Compensation
Committee (the “Committee”) and the Board shall have the sole authority to
determine the level of achievement of the PSU Performance Goals and to calculate
the number of Earned PSUs, and shall do so as soon as practicable following the
completion of the PSU Performance Period as set forth in the table above.

(D)    Adjustment of PSU Performance Goals. The Committee and the Board shall
have the discretion to adjust (increase or decrease) the PSU Performance Goals
and their relative weights as set forth in the table above if one or more of the
following items of gain, loss, profit or expense, having a material impact on
the PSU Performance Goals, is: (i) determined to be extraordinary, unusual or
non-recurring in nature; (ii) related to changes in accounting principles under
U.S. Generally Accepted Accounting Principles (“GAAP”) or tax laws;
(iii) related to currency fluctuations; (iv) related to productivity initiatives
or new business initiatives; (v) related to discontinued operations that do not
qualify as a segment of business under GAAP; or (vi) attributable to the
business operations or assets of any entity acquired or licensed by the Company
during the fiscal year, to the extent the Committee or the Board, as applicable,
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits of the PSUs or if such adjustments were
reflected in the Company’s public non-GAAP financial results.

 

3. Other Provisions.

(A)    Vesting. Subject to the Participant’s continuous employment with the
Employer through the applicable vesting dates, except as otherwise specifically
set forth in Section 3(C) below, the Awards granted hereunder shall vest and
become exercisable or settle, as the case may be, as set forth in the table
above.

(B)    No Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Shares covered by the Awards granted hereunder
until the date of issuance of the underlying Shares.

(C)    Termination of Employment.

 

  (i) In the event of the Participant’s Termination with the Employer prior to
(x) the Option Expiration Date (in the case of Options) or (y) the time that any
Earned PSUs have vested (in the case of PSUs), for any reason other than (A) the
Participant’s death or Disability, (B) a Qualifying Retirement, or (C) by the
Employer for Cause, (1) all vesting with respect to such Participant’s Options
and PSUs shall cease, (2) all of such Participant’s unvested Options and PSUs
(whether or not Earned PSUs) shall expire as of the date of such Termination,
and (3) all of such Participant’s vested Options shall remain exercisable until
the earlier of the Option Expiration Date and the date that is ninety (90) days
after the date of such Termination.

 

  (ii)

In the event of the Participant’s Termination with the Employer by reason of
such Participant’s death, Disability or Qualifying Retirement prior to

 

4



--------------------------------------------------------------------------------

  (x) the Option Expiration Date (in the case of Options) or (y) the time that
any Earned PSUs have vested (in the case of PSUs), (A) all of such Participant’s
Options and PSUs shall be earned based on actual performance during the PSU
Performance Period and continue to vest in accordance with their original
vesting schedule as if no such Termination had occurred, and (B) Options shall
remain exercisable until the Option Expiration Date. In the event of the
Participant’s death, such Participant’s Options shall be exercisable by the
person or persons to whom the Participant’s rights under the Options pass by
will or the applicable laws of descent and distribution until the Option
Expiration Date.

 

  (iii) In the event of the Participant’s Termination with the Employer for
Cause prior to (x) the Option Expiration Date (in the case of Options) or
(y) the time that any Earned PSUs have settled (in the case of PSUs), all of the
Participant’s Options (whether or not vested) shall immediately expire and all
of the Participant’s PSUs (whether or not vested and whether or not Earned PSUs)
shall be forfeited as of the date of such Termination.

(D)    Withholding. The Company or the Employer, or a third party holding Awards
on behalf of the Participant, shall have the right to make all payments or
distributions pursuant to this Agreement to the Participant net of any
applicable taxes, fees or other required deductions, such as, but not limited
to, income taxes, social security premiums, and custody fees, trustee charges,
fees for exercise and/or transfer of any Award or its underlying Share payable
by the Participant or required to be paid or withheld as a result of the
exercise of an Option, the settlement of a PSU, the delivery of a Share or its
transfer, and any other event occurring pursuant to the Plan or this Agreement,
that necessitates the withholding of income or employment taxes or any other
required deductions or payments (hereinafter referred to as “Taxes”). The
Company or the Employer, may withhold from wages or other amounts payable to the
Participant such Taxes as may be required by law or otherwise payable by the
Participant, or to otherwise require the Participant to pay such Taxes.

(E)    Other Effective Documents; Other Agreements. Notwithstanding anything
contained herein to the contrary, all awards granted to the Participant under
the Plan shall be and remain subject to the provisions of the Company’s
Compensation Policy for Executive Officers and Directors (as amended from time
to time, the “Compensation Policy”), to the extent applicable to the
Participant. The terms and provisions of the Plan and the Compensation Policy,
to the extent applicable to the Participant, are incorporated herein by
reference and made a part hereof. In case of contradiction between the terms of
this Agreement and/or its appendices and/or the Plan, it is agreed that the
terms of the Plan shall prevail over the terms of this Agreement and any
appendix, and that the terms of any appendix shall prevail over the terms of
this Agreement. The Participant agrees to (i) execute and become a party to the
agreements set forth in any appendix attached hereto, and (ii) the terms of an
Award administration framework agreement and its terms and conditions, as may be
set forth in an appendix or as requested by the Company or the Employer in the
future, and shall also agree to such agreement in writing.

(F)    Clawback/Recoupment Policy. Notwithstanding anything contained herein to
the contrary, all Awards granted to the Participant under the Plan shall be and
remain subject to any

 

5



--------------------------------------------------------------------------------

incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board, and in each case, as may be amended from time to
time, including, but not limited to, any clawback provision(s) in the
Compensation Policy, to the extent applicable to the Participant. Any such
policy adoption or amendment shall in no event require the prior consent of the
Participant. In the event that an Award is subject to more than one such policy,
the policy with the most restrictive clawback or recoupment provisions shall
govern such Award, subject to applicable law. By signing this Agreement, the
Participant grants the Employer a power of attorney to deduct from any payments
due to the Participant by the Employer, any amounts owed by him under this
section, in accordance with applicable law.

(G)    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.

(H)    Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(I)    Entire Agreement; Modification. This Agreement (together with any
appendices attached hereto) and the Plan constitute the entire agreement between
the parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(J)    Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

I acknowledge that I have read this Agreement and I

 

 

LOGO [g529462dsp40.jpg]

 

6